                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVELYN RIVERA                                   :          CIVIL ACTION
                                                 :
    v.                                           :          No. 19-877
                                                 :
 BAYVIEW LOAN SERVICING, et al.                  :

                                            ORDER

         AND NOW, this 30th day of March, 2020, upon consideration of Defendants Bayview

Loan Servicing and Metropolitan Life Insurance Co.’s Motion to Dismiss the Amended

Complaint, Plaintiff Evelyn Rivera’s opposition, Defendants’ reply, and the parties presentations

at the July 31, 2019, oral argument on the Motion, and for the reasons stated in the accompanying

Memorandum, the Motion (Document 12) is GRANTED in part and DENIED in part as follows:

   1. The Motion is GRANTED as to Rivera’s claim against Metropolitan Life. Rivera’s claim

         against Metropolitan Life in Count III of the Amended Complaint is DISMISSED with

         prejudice.

   2. The balance of the Motion is DENIED.



                                                 BY THE COURT:



                                                 /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.
